         Case 1:21-cv-00206-GWC Document 35 Filed 06/11/21 Page 1 of 1

                                                   1600 Liberty Building, 424 Main Street, Buffalo, New York 14202
                                                                            P 716.854.3400 www.ruppbaase.com

                                                                                         CHAD A. DAVENPORT
                                                                                   davenport@ruppbaase.com




                                              June 11, 2021
Via CM/ECF

Hon. Geoffrey W. Crawford
U.S. District Court
11 Elmwood Avenue
Burlington, VT 05401

Dear Judge Crawford:

               Re:     Reinhardt, et al. v. City of Buffalo, New York, et al.
                       Index No.:      21-CV-206
                       Our File No.: 5662.28619

                Please accept this submission as a brief status update in accordance with the
stipulation filed and entered with the Court on May 26, 2021 (Dkt. 29). Plaintiffs and Defendant
Financial Casualty & Surety, Inc. are continuing to work towards resolving this matter, and
request that the extension remain in effect another week until June 18, 2021. Due to a family
medical emergency for the plaintiffs’ attorneys, the parties were unable to meet for a conference
to discuss a settled resolution as originally planned. We have scheduled a conference call with
the attorneys for both parties next Tuesday (6/15), and we will update the Court by no later than
June 18, 2021.

                                              Respectfully submitted,

                                              s/Chad A. Davenport

                                              Chad A. Davenport




                 Rochester |Saratoga Springs |Williamsville |East Aurora |Jamestown

                                         ruppbaase.com
